Case 2:16-cv-00254-DRH-AKT Document 62-3 Filed 03/10/20 Page 1 of 2 PageID #: 450




                         EXHIBIT 3
Case 2:16-cv-00254-DRH-AKT Document 62-3 Filed 03/10/20 Page 2 of 2 PageID #: 451


                  Exhibit 3 - Villatoro Motion for Summary Judgment




                                                    SPREAD
                                 Amount             OF
                  Week Ending   Underpaid OVERTIME HOURS   TOTAL
                   10/26/2014       51.19 $ 3.19 $ 48.00 $   51.19
                   11/2/2014        63.66    15.66   48.00   63.66
                   11/9/2014        65.57    17.57   48.00   65.57
                   11/16/2014       67.06    19.06   48.00   67.06
                   11/23/2014       51.87     3.87   48.00   51.87
                   11/30/2014       41.88     1.88   40.00   41.88
                   12/7/2014        53.65     5.65   48.00   53.65
                   12/14/2014       51.05     3.05   48.00   51.05
                   12/21/2014       48.41     0.40   48.00   48.41
                   12/28/2014       42.31     2.31   40.00   42.31
                    1/4/2015        55.60     3.10   52.50   55.60
                   1/11/2015        36.85     1.85   35.00   36.85
                   1/18/2015        58.15     5.65   52.50   58.15
                   1/25/2015        49.68      ‐     49.68   49.68
                    2/1/2015        46.83     3.08   43.75   46.83
                   2/15/2015        39.77      ‐     39.77   39.77
                    3/1/2015        37.67     2.67   35.00   37.67
                    3/8/2015        39.61     4.61   35.00   39.61
                   3/22/2015        44.40     0.64   43.75   44.40
                   3/28/2015        29.08      ‐     29.08   29.08
                    4/5/2015         8.65      ‐      8.65    8.65

                  TOTAL         $ 982.90 $ 94.23 $ 888.68 $ 982.90
